Citation Nr: 1806095	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-11 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to July 2, 2012, for the grant of service connection for a pilonidal cyst, to include on the basis of a clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.   20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014). This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1. A December 2012 rating decision granted service connection for postoperative residuals of pilonidal cyst, effective July 2, 2012, and assigned an initial 0 percent rating; the Veteran filed a claim for an increased rating but did not enter a timely notice of disagreement with the December 2012 rating decision assignment regarding the effective date for the grant of service connection.

2. The Veteran has not advanced a specific claim of CUE.


CONCLUSIONS OF LAW


1.  The Veteran's request for an effective date prior to July 2, 2012 for the grant of service connection for a pilonidal cystis not a legally recognizable claim, and raises no question to be decided. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria to raise a claim of CUE in assigning an effective date earlier than July 2, 2012, for the grant of service connection of postoperative residuals of pilonidal cyst are not met. 38 U.S.C.A. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3. 104, 3.105 (a), 3.400, 20.200, 20.201, 20.1103 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Analysis


In a December 1957 rating decision, the RO denied entitlement to service connection for pilonidal cyst. The Veteran filed a VA Form 9 in September 1957, and a January 1958 Board Decision denied the Veteran's claim for service connection of postoperative residuals of pilonidal cyst.

In a May 1994 statement, the Veteran requested the reopening of his claim for service connection for residuals of a pilonidal cyst. In March 1995, the RO again denied the Veteran's claim. 

In a December 2012 rating decision, the RO reopened the Veteran's claim and granted service connection with a noncompensable evaluation effective July 2, 2012. In June 2014, the RO granted an increased evaluation for pilonidal cyst, with an evaluation of 10 percent effective July 2, 2012.

In a May 2017 supplemental statement of the case (SOC), the RO recharacterized the Veteran's claim as a claim for an earlier effective date based on a CUE.

As noted in the Introduction, in a December 2012 rating decision, the RO reopened the Veteran's claim and granted service connection for postoperative residuals of a pilonidal cyst with a noncompensable evaluation effective July 2, 2012. The Veteran was notified of the decision, and in an April 2013 statement the Veteran asserts that his service-connected postoperative residuals of a pilonidal cyst warrants a compensable rating. In a June 2014 rating decision, the RO granted an increased evaluation of 10 percent, effective July 2, 2012. The Veteran was furnished an SOC in June 2014. In May 2015 the Veteran filed an NOD stating that he disagrees with the effective date of the latest decision in June 2014 and asserting that the "claim dates began June 1956 and again 1997." The Veteran also filed a VA Form 9 in March 2016, in which the Veteran asserts that the VA should pay him back to the date of his claim, with his filing in 1956 and then again in 1997. 

The Board finds that because the Veteran did not enter a timely notice of disagreement with the December 2012 rating decision assigning an effective date of the grant of service connection of July 2, 2012, or submit new and material evidence with regard to the effective date within one year of that decision, the assignment of an effective date for service connection for postoperative residuals of a pilonidal cyst became a final decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Accordingly, the Veteran's attempted freestanding claim of entitlement to an earlier effective date for the grant of service connection for postoperative residuals of a pilonidal cyst is legally precluded. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. The Court has held that final decisions cannot be revisited, except under clearly defined and limited circumstances. Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). The Court has applied Cook by holding that the only way to review final decisions is either by a claim of CUE or through the submission of new and material evidence. See Rudd v. Nicholson, 20 Vet. App. 296 (2006); Dicarlo v. Nicholson, 20 Vet. App. 52 (2006). However, because the effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later, it is not possible to reopen a claim for an earlier effective date based on the receipt of new and material evidence. See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005). Accordingly, to the extent that the Veteran has improperly raised a freestanding claim for an earlier effective date for the grant of service connection in attempt to overcome the finality of the prior regional office decision, his appeal will be dismissed. See, Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Because the Veteran did not submit a timely appeal regarding the effective date for service connection established in the December 2012 rating decision, only a finding of clear and unmistakable error (CUE) could enable an earlier effective date. In this regard, clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error. See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004). 


In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision. These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. at 313-14. It is further noted that any claim of CUE must be pled with specificity. Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002). Specifically, when attempting to raise a claim of CUE, a claimant must identify a particular rating decision and describe the alleged error in fact or law with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. See Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993).

In this case, as noted above, in the March 2016 VA Form 9 the Veteran argues that he filed a claim in 1956 and then again in 1997, and that the VA should pay him back pay because his now service-connected disability existed and was noted at discharge. Additionally, in a May 2017 Appellant's Brief, the Veteran states that he is entitled to an earlier effective date for the service connection of pilonidal cyst; and no further argument was set-forth at that time. In a November 2017 Appellant's Brief, the Veteran asserts that the "evidence on file on a prior denial was sufficient to establish service connection for the condition on this appeal due to the misdiagnosis of the condition on the VA examination dated in 1995." Again, the Veteran asserts that he is "warranted to an earlier effective date for his pilonidal cyst, and further contends the denials were a clear and mistakable error (CUE) due to the initial misdiagnosis of his condition for which he is now currently service connected, effective July 2, 2012."

Based on the record, it cannot be concluded that a CUE claim was pled with any specificity. In this case, the Veteran has not specifically alleged error in fact or law in an identified decision. The Board notes that while the Veteran has specifically alleged error (a "misdiagnosis") in a 1995 VA examination, the Veteran has failed to specifically allege error in fact or law in an identified decision. Thus, the Board finds that the Veteran has failed to raise a valid claim of CUE.  Therefore, the filing and pleading requirements for CUE have not been met, and the earlier effective date claim cannot be interpreted as reasonably raising a CUE claim.  38 C.F.R. §§ 3.105, 20.1404; Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994) (failure to specify the date of the decision being collaterally attacked, where multiple decisions have been rendered, renders the pleading of CUE insufficient).

Finally, the Board has considered whether the more proper remedy in this case is denial or dismissal. In this regard, the Board has considered the Court's holding in Simmons v. Principi, 17 Vet. App. 104 (2003) to the effect that the Veteran is asserting CUE, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law. The Board believes, given the circumstances of this case, dismissal is more appropriate. 

Accordingly, in this matter, the effective date for the award of service connection for a postoperative residuals of pilonidal cyst can be no earlier than July 2, 2012, as this is the date of receipt of the Veteran's reopened claim for service connection. See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.


	(CONTINUED ON NEXT PAGE)




ORDER

As clear and unmistakable error in assigning an effective date for service connection for a postoperative residuals of pilonidal cyst has not been specifically alleged, and the attempt at a freestanding claim for an effective date earlier than July 2, 2012, is a legal nullity, the appeal is dismissed. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


